Citation Nr: 1145390	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-05 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bipolar disorder/panic disorder (claimed as depression/anxiety disorder).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 25, 1974, to November 11, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision, which denied a claim for service connection for bipolar disorder/panic disorder (claimed as depression/anxiety disorder).

In November 2009, a local hearing was held before a Decision Review Officer at the Huntington, West Virginia, RO.  In November 2010, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge at the Huntington, West Virginia, RO.  Transcripts of these proceedings have been associated with the claims folder.

The Board notes that the Veteran was notified in a March 2010 letter that an overpayment had occurred and that the overpaid sums must be recouped.  Subsequently, in March 2010, the Veteran submitted a statement requesting that his overpayment be waived.  It does not appear from the evidence of record that this request has been addressed.  As such, the issue of entitlement to waiver of an overpayment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A psychosis was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show bipolar disorder, panic disorder, or any other psychiatric disability to be etiologically related to a disease, injury, or event in service.

CONCLUSION OF LAW

Bipolar disorder, panic disorder, or any other psychiatric disability was not incurred in or aggravated by active service, nor may a psychosis be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.384 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in November 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned.    

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records, VA and private medical records, and Social Security Administration (SSA) records are in the file.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided VA psychiatric examination most recently in January 2010.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds this examination report and opinion to be thorough and complete.  Therefore, the Board finds this examination report and opinion are sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).
 
To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Where a Veteran served 90 days or more of continuous, active military service and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such psychosis shall be presumed to have been incurred in service even though there is no evidence of it during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  38 C.F.R. § 3.384 was added to further define a "psychosis" to include brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  Id. (effective August 28, 2006).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004).

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2011).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2011).

The Veteran essentially contends that he has a current psychiatric disorder as a result of his active duty service.  At the November 2009 local hearing, the Veteran reported that he was removed from the field during a field exercise due to bizarre behavior.  He asserted that some individuals in his unit placed drugs into his canteen without his knowledge and this had a long-lasting effect on him.  At the November 2010 hearing, the Veteran reported that he had not previously had any problems in school, other than typical school-yard scuffles, and had no problems in the military prior to this incident.  He then reported that he had a physical altercation with a lieutenant who spit in his face, along with a couple of other physical altercations.  

A review of the service treatment records reveals that the Veteran was diagnosed with adjustment reaction upon consultation on October 3, 1974.  On his October 7, 1974, Report of Medical History, the Veteran reported having depression or excessive worry and nervous trouble of some sort.  On his October 7, 1974, Report of Medical Examination, the Veteran was noted as being normal upon clinical psychiatric evaluation.

With regard to a current disability, the Board notes that the Veteran underwent a VA examination in September 2008.  The examiner reviewed the claims file.  The Veteran reported that his own mental health issues are very similar to those of his mother.  The Veteran reported quitting school during eighth grade due to problems that he now believes to have been depression.  The Veteran reported being physically aggressive with teachers.  The Veteran reported that he could not stay focused very well in class and he felt nervous.  With regard to his time in the military, the Veteran reported having had a number of fights culminating in a referral to mental health.  Mental health recommended a discharge.  The Veteran reported that he believed he was adjusting well to the military despite anxiety problems regarding crowds, etcetera.  The Veteran reported that he began to drink more and got into a fight with a superior.  The Veteran reported that the military knew at the time of his discharge that he had a problem, that they did not share their knowledge, and that, as a result, he sought no treatment until the last several years and suffered more than was necessary.  Upon examination, the Veteran was diagnosed with bipolar disorder, not otherwise specified; panic disorder; alcohol dependence (reportedly in sustained full remission); and cognitive disorder, not otherwise specified.  The examiner concluded that it was evident in the records that the Veteran had complained of anxiety and depression during military service and that mental health staff had opined that he was having an "adjustment reaction".  It was not at all clear that the anxiety and depression experienced during military service were early manifestations of the current bipolar and panic disorders.  This was particularly the case since adjustment reactions and disorder are by definition situational and presumed to abate once exposure to the precipitating condition is eliminated.  The Veteran clearly had problems with emotional adjustment, interpersonal relationships, and antisocial behavior that predated military service and that appears to have been severe enough as to justify a personality disorder diagnosis.  It is not clear that his difficulties in the military were anything other than a continuation of the difficulties he experienced during his school years.  As such, the examiner opined that he finds it less likely than not that the claimed anxiety, depression, and other mental health issues are due to the result of an in-service event, injury, or disease.  The examiner noted that the Veteran has moderate symptoms and functional impairment that cannot be associated with military service at the present time. 

More recently, the Veteran underwent a VA examination in January 2010.  The examiner reviewed the claims file.  The Veteran reported that his mother had a lot of depression.  The Veteran reported a history of disciplinary problems in school - "typical mischievous stuff."  The Veteran reported " a couple scuffs in school", stating that he would stand up for the kids getting hurt and denying any more aggressive acts.  The examiner noted that, at the last VA examination, the clinician reported several examples of very physically aggressive behavior toward teachers.  Additionally, the last VA examination described a history of anxiety and concentration difficulties in school.  The Veteran reported that he had no disciplinary infractions or adjustment problems; and he claimed that he was always honored, was number one in basic training, and was the only basic trainee to guard the gold at Fort Knox.  The Veteran reported that some of his fellow soldiers put some kind of drug in his canteen of water causing him to flip out and go crazy.  He asserts that he was hallucinating, and the command staff told him to go out and look for the enemy.  He was out for 31 hours and was sent to mental hygiene to a psychiatrist when he returned.  The Veteran reported that, after that, he really turned violent.  He would hurt people and really beat the Army middle weight champion.  The Veteran reported that he attacked a lieutenant 3 to 4 weeks "after they spiked my canteen" and indicated that this is why he ended up with a general discharge.  The Veteran reported that he did not know at the time that he had been drugged but reported that he started doing things different.  He indicated that a buddy told him about the drugs this past March.  The Veteran suggested that the military psychiatrist at the time diagnosed him with something, but the captain and the company clerk said that he was getting discharged and would not be able to get a job anywhere with a mental health diagnosis.  The examiner noted that the Veteran was noted as having an adjustment reaction in service and that he endorsed items labeled "Depression or excessive worry" and "Nervous trouble of any sort".  Upon review of the claims file and examination of the Veteran, the examiner diagnosed him with bipolar disorder, not otherwise specified; and alcohol dependence in sustained full remission.  The examiner noted that a diagnosis of panic disorder appears in the CPRS but that the Veteran did not endorse symptoms indicative of this disorder during today's examination.  The examiner concluded by noting that the Veteran's military records include an extremely brief note dated October 3, 1974, indicating a self-referral to the MHCS at Fort Hood - clinician indicates an impression of adjustment reaction.  A self-report dated October 7, 1974,  indicates that the Veteran endorsed items labeled "Depression or excessive worry" and "Nervous trouble of any sort."  While it is clear from the records that he reported mood symptoms during military service, his symptoms at the time were assessed as an adjustment issue.  A diagnosis of adjustment reaction is generally one that is situational, in response to an identifiable stressor and resolves once the precipitating issue/condition fades.  Symptoms consistent with the criteria for bipolar disorder are absent in his military treatment record.  There is no evidence to suggest his reported symptoms in service were manifestations of the currently diagnosed bipolar disorder.  As such, it is less likely as not that his current mental health conditions are in any way related to the adjustment reaction noted in his military treatment records. 

The Board has also reviewed the relevant VA records on file.  Specifically, the Veteran was noted in a March 2006 VA treatment record as having anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified.  In a separate March 2006 VA treatment record, the Veteran reported experiencing panic attacks since 1988 and was diagnosed with anxiety disorder, not otherwise specified/mood disorder, not otherwise specified.  In another March 2006 VA treatment record, the Veteran reported that he used to use marijuana, as well as cocaine twice and had a couple of trips on LSD.  In an August 2006 private medical record from Martin & Associates Professional Psychological Services, the Veteran was diagnosed with depressive disorder, not otherwise specified.  In an October 2006 VA treatment record, the Veteran was diagnosed with anxiety, not otherwise specified, and depression, not otherwise specified.  In a February 2008 VA treatment record, the Veteran was noted as having a childhood anxiety disorder.  He was diagnosed with panic disorder with agoraphobia and intermittent explosive disorder by history.  In a December 2009 VA treatment record, the Veteran was diagnosed with bipolar disorder.

Having reviewed the claims file, the Board notes that the Veteran entered service in sound condition as there is no indication of bipolar disorder or psychiatric symptoms or manifestations of any kind on his entrance examination.  The Board notes that the September 2008 VA examiner indicated that the Veteran clearly had problems with emotional adjustment, interpersonal relationships, and antisocial behavior that predated military service and that appears to have been severe enough as to justify a personality disorder diagnosis.  The examiner went on to note that it is not clear that his difficulties in the military were anything other than a continuation of the difficulties he experienced during his school years.  The Board has considered this opinion.  However, as there is no indication in Veteran's enlistment service treatment records that he had a psychiatric disability of any kind prior to service, and the most recent January 2010 VA examination did not specifically diagnose the Veteran with a pre-existing psychiatric disability, the Board finds that there is not clear and unmistakable evidence that the Veteran's bipolar disorder, or any other diagnosed psychiatric disability, preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

As an initial matter, the Board notes that there is no competent evidence of record reflecting that the Veteran demonstrated a psychosis to a compensable degree within one year of discharge from active duty.  As such, service connection for a psychosis cannot be granted on a presumptive basis.  

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  While the Veteran was noted as having an adjustment reaction during active duty service and he reported having depression or excessive worry and nervous trouble of some sort at his separation examination, there is no medical evidence of record linking a current diagnosis of bipolar disorder, panic disorder, or any other psychiatric disability of record to his active duty service.  The September 2008 VA examiner opined that it is less likely than not that the claimed anxiety, depression, and other mental health issues are due to the result of an in-service event, injury, or disease.  The examiner noted that the Veteran has moderate symptoms and functional impairment that cannot be associated with military service at the present time.  The January 2010 VA examiner found that there is no evidence to suggest the Veteran's reported symptoms in service were manifestations of the currently diagnosed bipolar disorder.  As such, it is less likely as not that his current mental health conditions are in any way related to the adjustment reaction noted in his military treatment records.  The Board notes that there is no medical evidence to the contrary.  Thus, the Veteran's claim for service connection for bipolar disorder/panic disorder (claimed as depression/anxiety disorder) must fail on a direct basis.  See Shedden, supra.

The Board acknowledges the Veteran's contentions that he has a psychiatric disability as a result of his active duty service.  However, the medical evidence of record simply does not support this contention.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Therefore, the Board finds the January 2010 VA opinion to be far more probative than the Veteran's lay assertions with regard to this matter.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for bipolar disorder/panic disorder (claimed as depression/anxiety disorder) must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.


ORDER

Entitlement to service connection for bipolar disorder/panic disorder (claimed as depression/anxiety disorder) is denied.




____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


